Name: Commission Regulation (EC) NoÃ 1323/2006 of 6 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 7.9.2006 EN Official Journal of the European Union L 244/6 COMMISSION REGULATION (EC) No 1323/2006 of 6 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 6 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 83,4 999 83,4 0707 00 05 052 85,3 999 85,3 0709 90 70 052 85,1 999 85,1 0805 50 10 388 63,0 524 47,9 528 58,0 999 56,3 0806 10 10 052 74,7 220 178,5 400 181,8 624 105,2 999 135,1 0808 10 80 388 87,1 400 95,4 508 80,5 512 100,7 528 59,3 720 81,1 800 174,2 804 107,2 999 98,2 0808 20 50 052 105,7 388 91,7 720 88,3 999 95,2 0809 30 10, 0809 30 90 052 114,3 999 114,3 0809 40 05 052 70,3 066 44,7 098 41,6 624 150,5 999 76,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.